UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-30901 SUPPORT.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3282005 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1900 Seaport Boulevard, 3rd Floor Redwood City, CA 94063 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650)556-9440 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.):Yes o No x On April30, 2012, 48,706,214 shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. SUPPORT.COM, INC. FORM10-Q QUARTERLY PERIOD ENDED MARCH31, 2012 INDEX Page PartI. Financial Information Item1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at March31, 2012 and December31, 2011 3 Condensed Consolidated Statements of Operations for the three months ended March31, 2012 and 2011 4 Condensed consolidated statements of comprehensive loss for the three months ended March 31. 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item2.
